CALCULATION OF REGISTRATION FEE Title of Each Class of Securities Offered Maximum Aggregate Offering Price(1) Amount of Registration Fee Euro Fixed Rate Senior Bearer Notes Due 2011 $787,547,443.50 $30,950.62 Euro Fixed Rate Senior Bearer Notes Due 2018 $1,166,466,953.25 $45,842.16 (1) The U.S. dollar equivalent of the maximum aggregate offering price has been calculated using an exchange rate of $1.5669 per €1.00 as of May 20, 2008. PROSPECTUS Dated January 25, 2006 PROSPECTUS SUPPLEMENT Dated January 4, 2008 Pricing Supplement No. 677 to Registration Statement No. 333-131266 DatedMay 20, 2008 Rule 424(b)(2) GLOBAL MEDIUM-TERM NOTES, SERIES G Euro Fixed Rate Senior Bearer Notes Due 2011 Euro Fixed Rate Senior Bearer Notes Due 2018 We, Morgan Stanley, may not redeem the Global Medium-Term Notes, Series G, Euro Fixed Rate Senior Bearer Notes Due 2011 (the “fixed rate notes due 2011”) or the Global Medium-Term Notes, Series
